Citation Nr: 0941614	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  97-25 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.

The matter on appeal before the Board of Veterans' Appeals 
(Board) arises from a February 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, that found new and material evidence 
had not been received to reopen the Veteran's claim for 
service connection for a chronic upper respiratory disorder.

In an August 2002 decision, the Board reopened the claim for 
service connection for a respiratory disorder but determined 
that further evidentiary development was warranted prior to 
adjudicating the claim on its merits.  The Board subsequently 
remanded this case in July 2003 and May 2004 and then denied 
the claim in May 2005.  The Veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and, in a June 2007 decision, the Court vacated and 
remanded the case to the Board for further proceedings 
consistent with the decision.  The Board subsequently 
remanded this case in December 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

As a preliminary matter, the Board regrets the necessity of a 
further remand in this case, particularly given that this 
appeal has been pending for more than a decade.  However, as 
described below, such remand is needed in light of the 
incomplete nature of an April 2009 VA examination report and 
the Court's decision in McClain v. Nicholson, 21 Vet App 319 
(2007).  

First, the Board has concerns about the April 2009 VA 
examination report.  During this examination, the Veteran was 
unable to perform a pulmonary function test because "he 
states he cannot blow hard and refused to perform the 
procedure."  The examiner found that no specific respiratory 
disorder was identified at that time, with no evidence for 
asthma or bronchial asthma.  The examiner, however, went on 
to note that "[t]he [V]eteran would require a methacholine 
challenge test to confirm a diagnosis of bronchial asthma" 
and that "if the [V]eteran would claim a diagnosis of 
bronchial asthma, a methacholine challenge test would confirm 
that."  Despite the examiner's recommendation, the Veteran 
has never been afforded the opportunity to perform a 
methacholine challenge test in conjunction with this claim to 
date.  Consequently, the VA examination report is incomplete.  
See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (in 
assessing medical reports, if the Board finds that further 
evidence or clarification of the evidence is necessary for an 
appellate decision, the Board should remand the case). 

Additionally, the VA examiner rendered the opinion that, as 
there was no specific respiratory disorder identified, there 
was "no respiratory disorder that is due to military 
service."  During the pendency of this appeal, however, the 
Veteran has been diagnosed by multiple treatment providers 
with diseases including asthma and chronic obstructive 
pulmonary disease (COPD).  As correctly pointed out by the 
Veteran's representative in a September 2009 brief, in 
McClain v. Nicholson, supra, the Court held that the 
requirement that a current disability be present is satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim, even though the disability resolves prior to the 
Secretary's adjudication of the claim.  Accordingly, it is 
necessary that the Board obtain a VA examiner's opinion as to 
whether any diagnosed but resolved respiratory disorders are 
etiologically related to service, in the event that further 
examination and testing revealed no current disorders.  Id.  
  

Finally, in April 2009 (in fact the day after the April 2009 
VA examination), the Veteran was seen at the East Orange, New 
Jersey VA Medical Center for evaluation and treatment of 
asthma and emphysema.  At that time, his medication regimen 
included Albuterol and Formoterol Fumarate.  An assessment of 
asthma was rendered, and the Veteran was instructed to 
continue "with current regimen."  Certainly this record 
tends to call into question the conclusions of the April 2009 
VA examiner and underscores the need for a more comprehensive 
examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
pulmonary examination, with an 
appropriate medical doctor, to determine 
the nature and etiology of the claimed 
respiratory disorder.  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  The 
Veteran should be given the opportunity 
to perform a methacholine challenge test; 
should he decline to do so, the examiner 
should so note.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to provide a diagnosis (or 
diagnoses) corresponding to the claimed 
disorder.  For each current diagnosis 
shown upon examination, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed  disorder 
is etiologically related to the Veteran's 
period of active service.  

If the examiner finds no evidence of a 
current diagnosis, he or she should so 
state and discuss this finding in the 
context of the prior medical records 
showing such diagnoses (e.g., asthma, 
COPD, emphysema), notably the October 
2006 x-ray report containing an 
impression of emphysema and the 
aforementioned April 2009 outpatient 
treatment record indicating an assessment 
of asthma and the Veteran's current 
regimen for treating that disease.  The 
examiner should also provide an opinion 
as to whether any previously diagnosed 
disability that had resolved was at least 
as likely as not etiologically related to 
service.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, and after ensuring that all 
questions posed by the examination 
request have been adequately addressed, 
the Veteran's claim should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


